Exhibit 3rd Quarter 2008 • Report to Shareholders •Three andnine months endedJuly 31, 2008 TD Bank Financial Group Reports ThirdQuarter 2008 Results; Raises Dividend THIRD QUARTER FINANCIAL HIGHLIGHTS, compared with the third quarter a year ago: • Reported diluted earnings per share1 were $1.21, compared with $1.51. • Adjusted diluted earnings per share2 were $1.35, compared with $1.60. • Reported net income1 was $997 million, compared with $1,103 million. • Adjusted net income2 was $1,115 million, compared with $1,164 million. YEAR-TO-DATE FINANCIAL HIGHLIGHTS, nine months ended July 31, 2008, compared with the corresponding period a year ago: • Reported diluted earnings per share1 were $3.65, compared with $3.98. • Adjusted diluted earnings per share2 were $4.12, compared with $4.34. • Reported net income1 was $2,819 million, compared with $2,903 million. • Adjusted net income2 was $3,148 million, compared with $3,168 million. THIRD QUARTER ADJUSTMENTS (ITEMS OF NOTE) The third quarter reported diluted earnings per share figures include the following items of note: • Amortization of intangibles of $111 million after tax (13 cents per share), compared with $91 million after tax (13 cents per share) in the third quarter last year. The $111 million was net of a related tax benefit in the future tax liability of $21 million, arising as the combined overall tax rate for U.S. Personal and Commercial Banking declined as a result of the Commerce Bancorp, Inc. (Commerce) acquisition. • A gain of $22 million after tax (3 cents per share) due to the change in fair value of credit default swaps hedging the corporate loan book, net of provision for credit losses, compared with a gain of $30 million after tax (4 cents per share) in the same quarter last year. • Restructuring and integration charges of $15 million after tax (2 cents per share), relating to the acquisition of Commerce. • A negative impact of $14 million (2 cents per share) on the provision for income taxes of a reduction in future income tax assets associated with the Commerce acquisition. All dollar amounts are expressed in Canadian currency unless otherwise noted. 1 Reported results are prepared in accordance with Canadian generally accepted accounting principles (GAAP). 2 Reported and adjusted results referenced in this press release and Report to Shareholders are explained under the “How the Bank Reports” section. TORONTO, August 28, 2008 - TD Bank Financial Group (TDBFG) today announced its financial results for the third quarter ended July 31, 2008. Overall results for the quarter reflected solid earnings contributions from TDBFG’s personal and commercial banking operations in both Canada and the United States and its Wealth Management segment, while the performance of Wholesale Banking was affected by continuing challenges in financial markets. TDBFG also announced its quarterly dividend will be raised to 61 cents from 59 cents per fully paid common share for the quarter ended October 31, 2008, representing an increase of 3.4%. “Our retail businesses in both Canada and the U.S. led the way for us again this quarter - delivering over $1 billion in combined net income,” said Ed Clark, TD Bank Financial Group President and Chief Executive Officer. “Our strategy is delivering steady performance in tough market conditions while allowing us to continue investing in future growth.” TD BANK FINANCIAL GROUP ● THIRD QUARTER 2 PAGE 2 THIRD QUARTER BUSINESS SEGMENT PERFORMANCE Canadian Personal and Commercial Banking TD Canada Trust posted record earnings of $644 million in the third quarter, up 8% over the same period last year. The quarter was defined by strong volume growth across most Canadian Personal and Commercial Banking operating businesses. Core banking, real estate secured lending, credit cards and business banking led earnings growth. “Our TD Canada Trust franchise achieved a record quarter - in volume growth, customer satisfaction levels and efficiency. These very strong results were delivered while we continued to invest in the business, opening 11 new branches and supporting our longer-hours strategy,” said Clark. “We are certainly feeling good about these results and our position as the leader in service and convenience in banking, which was highlighted by TDCT’s winning of the J.D. Power customer-satisfaction award for the third year in a row.” Wealth
